t c memo united_states tax_court wsk sons inc petitioner v commissioner of internal revenue respondent william s karras and shana karras petitioners v commissioner of internal revenue respondent docket nos filed date j david horspool for petitioners jenny r casey miles d friedman eric m heller mindy s meigs and kim-khanh thi nguyen for respondent memorandum findings_of_fact and opinion cohen judge in these consolidated cases respondent determined deficiencies and penalties as follows wsk sons inc docket no year deficiency dollar_figure william s shana karras docket no year deficiency dollar_figure big_number penalty sec_6662 dollar_figure penalty sec_6662 dollar_figure dollar_figure any reference to the tax_year for wsk sons inc petitioner is to its applicable fiscal_year ended date unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues remaining for decision are whether petitioner is entitled to a dollar_figure deduction for advertising expenses for whether petitioner is entitled to a deduction for depreciation in excess of the amount that respondent allowed for and whether petitioners are liable for sec_6662 penalties petitioner for and william s karras and shana karras karrases for and findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference at the time their petitions were filed the karrases resided in california and petitioner had its principal_place_of_business in california petitioner is a california corporation that constructs and installs gas station fuel delivery systems and its primary customer is costco wholesale corp costco it operates on a fiscal tax_year ending on february and uses the cash_method_of_accounting for the disputed years the karrases were the shareholders of petitioner whose office was at the karrases’ home william s karras wsk ran the day-to-day field operations of petitioner as its president the karrases’ two adult sons robert j karras and william b karras wbk also worked for petitioner at that time wsk entered into a rental agreement with estate properties international inc to rent a beachfront home at monarch beach california from date through date the rent was dollar_figure which included a dollar_figure fully refundable security deposit guest names were written as william shana karras family and the agreement indicated that there would be adults william shana karras w s k sons inc was written in the tenant print name s field beneath the karrases’ signatures wsk provided his personal credit card information for the requested credit card authorization in the agreement wbk participated in the weeklong rental at the beachfront home his fiance some of her family and a few of his friends were also at the rental home during the week on date the day after the rental ended he and his fiance were married petitioners’ tax returns for the years in issue were prepared by horspool co inc the karrases timely filed their joint form sec_1040 u s individual_income_tax_return for and and petitioner timely filed form_1120 u s_corporation income_tax return for its tax_year ended date on its return petitioner claimed a deduction of dollar_figure for advertising the advertising deduction included payments that petitioner made for inter alia expenses related to wbk’s wedding and purchases at bass pro shops petitioner’s return also reported a claimed depreciation deduction of dollar_figure listed_property related to this deduction included a gmc sierra truck and a hummer vehicle the title owner of both being shana karras and a gmc sierra truck truck the title owner being wsk collectively three vehicles on an attached form_4562 depreciation and amortization petitioner made a sec_179 election to fully deduct the claimed dollar_figure acquisition_cost of the truck for the internal_revenue_service irs selected petitioner’s tax_return and the karrases’ and tax returns for examination when an irs agent went to petitioners’ residence place of business to conduct the audit the three vehicles were not there during the audit petitioner provided a document titled federal summary depreciation schedule depreciation schedule that showed in part the following no description date acquired date sold cost_basis bus pct cur sda prior sda depr method life current depr form_1120 auto transport equipment truck - sierra truck - gmc ‘08 gmc sierra total auto transport equipment b hy b hy b hy big_number big_number big_number if entries were entered in these fields they were obscured as partially was the method field by a note that read missing invoices for equip furniture purchases petitioner also provided an excerpt from its general ledger titled query y- t-d detail with the header advertising promotion advertising detail sheet for the period ended date showing a balance of dollar_figure the advertising detail sheet listed expenses including a dollar_figure item for amex charges stmt on date a dollar_figure item for prudential prop rental on date and a dollar_figure item for dc-bass pro shops on date petitioner also provided a dollar_figure receipt from bass pro shops dated date as a result of the examination the irs disallowed dollar_figure of petitioner’s depreciation expense deduction the amount attributable to the three vehicles it also disallowed petitioner’s entire advertising expense deduction at trial petitioners presented a retail installment contract between wsk and hatfield buick gmc that showed a total sale price of dollar_figure for the truck they also produced a single page of one of petitioner’s wells fargo bank statements that showed an date debit made by shana karras for a gmac payment of dollar_figure opinion personal_living_and_family_expenses are generally not deductible sec_262 on the other hand sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business for an expenditure to be an ordinary and necessary business_expense generally the taxpayer must show a bona_fide business_purpose for the expenditure and there must be a proximate relationship between the expenditure and the business_of_the_taxpayer see 37_tc_650 see also sec_1_162-1 income_tax regs taxpayers are required to maintain sufficient records to establish the amount and purpose of any deduction sec_6001 116_tc_438 sec_1_6001-1 e income_tax regs see also lyseng v commissioner tcmemo_2011_226 slip op pincite in general taxpayers must substantiate claimed deductions with evidence such as invoices or receipts that establish that the expenses were actually incurred they also have the burden of proving their entitlement to deductions claimed rule a see 292_us_435 512_f2d_882 9th cir aff’g tcmemo_1972_133 the burden may shift to respondent under sec_7491 and but petitioners did not satisfy conditions for that shift particularly the substantiation requirements and maintenance of all required records the burden_of_proof therefore remains with petitioners advertising expense deduction although petitioner contests the disallowance of the entire advertising expense deduction of dollar_figure it addresses only two particular items the dollar_figure expense for a corporate retreat allegedly held at the beachfront rental property and the dollar_figure expense for a washington state fishing trip where the karrases allegedly hosted costco executives petitioner argues that the retreat served a legitimate business_purpose by enhancing employer-employee relationships for future productivity and preserving and expanding petitioner’s client relationship with costco likewise it asserts that the cost of the fishing trip was appropriate and helpful for the development of its business and its continuing relationship with costco citing 383_us_687 petitioner provided little documentation of these expenses--primarily a self- generated advertising detail sheet with no detail about these two items and refers to the corporate retreat and fishing trip as prudential prop rental and amex charges stmt respectively the only stipulated receipt in the record is a date bass pro shops receipt for dollar_figure and it does not seem to be related to the fishing trip in issue the alleged cost of which would have been incurred before date no explanation was given as to how this receipt related to petitioner’s business the rental agreement between wsk and estate properties international inc presumably negotiated by prudential california realty is also in evidence while the agreement shows a total rent of dollar_figure dollar_figure of which was a refundable deposit and a credit card authorization it does not establish that this expense was actually paid in an effort to bolster this insufficient documentation petitioner relies heavily upon wbk’s testimony wbk testified that he is a technician engineer and almost a job superintendent of petitioner for which he counsels programs constructs and does electrical work he also stated that he was not involved in petitioner’s banking or accounting nevertheless in reference to the july entry of dollar_figure on the advertising detail sheet wbk attested that his parents flew to washington to meet costco’s director of operations for gasoline and that they hosted a fishing trip for costco executives wbk did not state whether he witnessed third-party records statements or receipts verifying that this expense was paid or why such documents could not be produced the record does not reflect his having attended the fishing trip thus he has no firsthand knowledge as to whether it actually took place who attended it or how much business-related expense was incurred see chagra v commissioner tcmemo_1991_366 62_tcm_347 determining testimony to be vague and lacking probative value where in part the witness did not personally observe much of the events about which he testified but instead relied on secondhand sources aff’d without published opinion f 2d 2d cir the karrases who actually took the fishing trip did not appear at trial and did not testify petitioner has not properly substantiated this expense wbk did however attend the event held at the beachfront rental home he testified that a large beach house was rented to hold petitioner’s weeklong company meeting followed by entertainment and that just the vendors and the subcontractors were invited along with our employees he then testified that his fiance some of her family and a few of his friends showed up at the rental home because we ended up sponsoring a--hosting a fishing trip shortly after as well while unsure of the number of employees in attendance somewhere between and he stated that more than people attended the meeting wbk also affirmed that his wedding was on date the day after the meeting ended petitioners had stipulated that the advertising deduction included payments that petitioner made for the personal expenses of this wedding wbk did not clarify what part of the rent expense or the overall advertising expense was not related to his nondeductible wedding expenses he did not disclose whether the dollar_figure security deposit had been refunded he did not explain any other item on the advertising detail sheet overall wbk’s testimony about the advertising expense was vague uncorroborated and led by petitioners’ counsel we are not required to accept his testimony and do not do so see 87_tc_74 bennett v commissioner tcmemo_1997_145 slip op pincite aff’d without published opinion 141_f3d_1149 1st cir we hold that petitioner did not properly substantiate any of its advertising expenses and thus is not entitled to any deduction depreciation expense deduction relying on the benefits_and_burdens_of_ownership test petitioner next argues its entitlement to the claimed depreciation and sec_179 expensing deductions see generally 77_tc_1221 using multiple factors from caselaw as guideposts to determine ownership of property it contends that these deductions are based upon its investment in and actual ownership of the three vehicles rather than the possession of bare legal titles a reasonable depreciation deduction may be allowed for the exhaustion wear_and_tear of property used in a trade_or_business sec_161 sec_167 to substantiate entitlement to a depreciation deduction a taxpayer not only has to show that the property was used in a business but also must establish the property’s depreciable basis by showing the cost of the property its useful_life or recovery_period and its previously allowable_depreciation see eg 105_tc_324 if a taxpayer has no capital_investment in property she or he has no right to depreciation_deductions with respect to the capital_asset 68_tc_767 alternatively a taxpayer may elect to treat the cost of certain property used in an active trade_or_business as a current_expense in the year that property is placed_in_service sec_179 d if the property is used for both business and other purposes then the portion of the cost that is attributable to the business use is eligible for expensing under sec_179 but only if more than of the use is for business purposes predominant use requirement see sec_1_179-1 income_tax regs either way additional requirements of heightened substantiation must also be met for proving the business use of certain assets including listed_property see sec_274 see eg mears v commissioner tcmemo_2013_52 at considering sec_274 requirements with respect to applicable sec_167 deductions singh v commissioner tcmemo_2009_36 slip op pincite considering sec_274 requirements with respect to an applicable sec_179 deduction passenger automobiles and any other_property used as a means of transportation are listed_property sec_280f and ii to claim expenses related to listed_property taxpayers must corroborate their own statements with additional substantiation that adequately establishes the amount time place and business_purpose of these expenditures sec_274 and flush language see also sec_1_274-5t c and temporary income_tax regs fed reg date petitioner again relies predominantly on wbk’s testimony to substantiate these deductions wbk attested that the truck is currently used exclusively by him to pull a job trailer for petitioner’s business when questioned about how many other vehicles petitioner owns he answered i believe one more i’m not too clear on how many they actually own we only use the one truck for hauling the trailer which i’m responsible for when asked more specifically what vehicles petitioner owned in addition to the truck in he answered wsk-wise i’m not very sure on what other vehicles they might have used for the company when asked whether he recalled if his father had a work truck in that was used in petitioner’s business wbk stated that he did not recall he also stated that petitioner made all payments on the truck this testimony does not show that petitioner had capital investments in the gmc sierra truck and the hummer or that they were used in its business even with the documents petitioner produced at trial it remains unclear who owned the truck or when it was placed_in_service regardless of capital_investment or ownership petitioner failed to prove entitlement to the depreciation expense deduction neither wbk’s testimony nor petitioner’s self-generated depreciation schedule establishes any cost bases or previously allowable_depreciation of the older two vehicles the depreciation schedule actually offers less information than petitioner’s form_4562 additionally his testimony did not address whether the truck met the predominant use requirement in his uncorroborated testimony as to petitioner’s depreciable_property for the year in issue is insufficient to carry petitioner’s burden_of_proof moreover petitioner failed to introduce records mileage logs receipts or other credible_evidence that would satisfy the heightened requirements of sec_274 for any of the three vehicles neither taxpayers nor the court may estimate permissible deductions for expenses that do not satisfy the strict substantiation requirements of sec_274 see 50_tc_823 aff’d 412_f2d_201 2d cir accordingly we sustain respondent’s determination that petitioner is not entitled to a depreciation expense deduction or a sec_179 deduction beyond what has already been allowed sec_6662 penalties respondent determined sec_6662 penalties for petitioner’s tax_year and the karrases’ and tax years sec_6662 and b and imposes a accuracy-related_penalty on any underpayment of federal_income_tax attributable to a taxpayer’s negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax sec_6662 defines negligence as including any failure to make a reasonable attempt to comply with the provisions of the code and defines disregard as any careless reckless or intentional disregard see sec_1_6662-3 and income_tax regs disregard of rules or regulations is careless if the taxpayer does not exercise reasonable diligence to determine the correctness of a return position that is contrary to the rule_or_regulation id subpara for a c_corporation an understatement of income_tax is substantial if it exceeds the lesser_of of the tax required to be shown on the return or if greater dollar_figure or dollar_figure million sec_6662 under sec_7491 the commissioner bears the burden of production with respect to the liability of an individual for penalties and must come forward with sufficient evidence indicating that it is appropriate to impose penalties higbee v commissioner t c pincite see also 126_tc_191 noting that sec_7491 applies only to the liability of an individual for a penalty and thus does not apply to a corporate taxpayer once the commissioner has met the burden of production the taxpayer must come forward with persuasive evidence that the penalty is inappropriate--for example by showing that he or she acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner t c pincite respondent asserts that the karrases are liable for the penalties because of their negligence contrary to their tax returns the karrases stipulated that they received unreported income in and and that they were not entitled to certain rental expense deductions claimed for those years the stipulated omission_of_income and unwarranted deductions by the karrases satisfy respondent’s burden of showing that sec_6662 penalties are appropriate petitioners are thus required to show that the penalties should not be imposed at trial petitioners called as a witness brook horspool of horspool co inc the company that prepared their returns for the years in issue he was asked inappropriate questions calling for his opinion that the returns were correct even after the court instructed that it did not need the witness’ opinion of the correctness of the tax returns but instead wanted to know what happened with regard to the preparing of the returns brook horspool still did not testify about his qualifications as a tax professional what information was provided to him to prepare the returns who provided that information what advice if any he gave to petitioners or his basis for such advice he did not even testify that he prepared petitioners’ returns for the years in issue while the witness may have been called to suggest that petitioners reasonably relied on a tax professional that argument was never made see generally sec_1_6664-4 income_tax regs providing that the determination as to whether a taxpayer acted with reasonable_cause and good_faith depends upon all the pertinent facts and circumstances even if the argument had been presented the karrases did not testify thus there is no evidence that petitioners relied on anyone with regard to their returns in any event petitioners failed to show any ground for relief from the penalties for the years in issue we have considered other arguments of the parties but they are irrelevant unsupported by the record or by authority or otherwise without merit to reflect the foregoing and to give effect to the parties’ concessions decisions will be entered under rule
